Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

The proposed amendment filed on 1/3/22 under 37 CFR 1.312 has not been entered. (see attachment and the following)
                                                                                                                                                                                                       
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Jacqueline Stough on 1/12/22.

The application has been amended as follows:
1.  (Currently Amended) A method of servicing a sled installed in an enclosure, comprising:
ejecting the sled by engaging a front-protruding hot swap mechanism protruding through a front panel of the sled; 
when the front-protruding hot swap mechanism is engaged, mechanically disengaging a front-protruding cold swap mechanism protruding through the front panel of the sled to lock out access to the front-protruding cold swap mechanism; 
when the front-protruding cold swap mechanism is enabled, mechanically disengaging the front-protruding hot swap mechanism protruding through the front panel of the sled to block operation of the front-protruding hot swap mechanism; and
sliding a release tab to disengage the front- protruding  hot swap mechanism and retain a protective cover to prevent a user from pivoting a sled handle.

2.  (Previously Presented) The method of claim 1, further comprising pivoting a mechanical linkage that connects the front-protruding hot swap mechanism to the front-protruding cold swap mechanism.

3.  (Previously Presented) The method of claim 1, further comprising pivoting a mechanical linkage that engages the front-protruding hot swap mechanism and that mechanically disengages the front-protruding cold swap mechanism.

4.  (Previously Presented) The method of claim 1, further comprising pivoting a mechanical linkage that disengages the front-protruding hot swap mechanism and that mechanically engages the front-protruding cold swap mechanism.

5.  (Original) The method of claim 1, further comprising releasing the sled from a sled chassis.

6.  (Previously Presented) The method of claim 1, further comprising ejecting the sled from the enclosure in response to the engaging of the front-protruding hot swap mechanism.

7.  (Original) The method of claim 1, further comprising ejecting the sled from a drive drawer that slides within the enclosure.
8.  (Previously Presented) An enclosure for sleds, the enclosure comprising:
a front-protruding hot swap mechanism protruding through a front panel of the sled, the sled ejecting when the front-protruding hot swap mechanism is engaged; 
a front-protruding cold swap mechanism protruding through the front panel of the sled, the front-protruding cold swap mechanism mechanically linked to the front-protruding hot swap mechanism, the front-protruding cold swap mechanism disengaging in response to the engaging of the hot swap mechanism to lock out access to the front-protruding cold swap mechanism, wherein operation of the front-protruding hot swap mechanism is blocked in response to the engaging of the front-protruding cold swap mechanism; and
a release tab when slid to disengage the front-protruding hot swap mechanism and to mechanically retain a protective cover to prevent a user from pivoting a sled handle.

9.  (Previously Presented) The enclosure of claim 8, further comprising a mechanical linkage that pivots in response to the engaging of the hot swap mechanism and that mechanically connects the front-protruding hot swap mechanism to the front-protruding cold swap mechanism.

10.  (Previously Presented) The enclosure of claim 8, further comprising a mechanical linkage that pivots in response to the engaging of the front-protruding hot swap mechanism to nearly simultaneously mechanically disengage the front-protruding cold swap mechanism.

11.  (Previously Presented) The enclosure of claim 8, further comprising a mechanical linkage that pivots to disengage the front-protruding hot swap mechanism and to nearly simultaneously mechanically engage the front-protruding cold swap mechanism.

12.  (Previously Presented) The enclosure of claim 8, wherein the front-protruding cold swap mechanism further comprises a lock that locks the sled to the enclosure.

13.  (Previously Presented) The enclosure of claim 8, further comprising an ejection mechanism that ejects the sled in response to the engaging of the front-protruding hot swap mechanism.

14.  (Original) The enclosure of claim 8, further comprising a drive drawer that slides within the enclosure.
15.  (Previously Presented) A sled for installation in an enclosure, comprising:
a release mechanism to lock or unlock a slider mechanism of the sled;
a front-protruding hot swap mechanism protruding through a front panel of the sled, the hot swap mechanism engaging to eject the sled; 
a front-protruding cold swap mechanism protruding through the front panel of the sled, the front-protruding cold swap mechanism mechanically linked to the front-protruding hot swap mechanism, the front-protruding cold swap mechanism disengaging in response to the engaging of the front-protruding hot swap mechanism to lock out access to the front-protruding cold swap mechanism, wherein operation of the front-protruding hot swap mechanism is blocked in response to the engaging of the front-protruding cold swap mechanism; and
a release tab when slid to disengage the front-protruding hot swap mechanism and to mechanically retain a protective cover to prevent a user from pivoting a sled handle.

16.  (Previously Presented) The sled of claim 15, further comprising a mechanical linkage that pivots in response to the engaging of the front-protruding hot swap mechanism and that mechanically connects the hot swap mechanism to the front-protruding cold swap mechanism.

17.  (Previously Presented) The sled of claim 15, further comprising a mechanical linkage that pivots in response to the engaging of the front-protruding hot swap mechanism to nearly simultaneously mechanically disengage the front-protruding cold swap mechanism.

18.  (Previously Presented) The sled of claim 15, further comprising further comprising a mechanical linkage that pivots to disengage the front-protruding hot swap mechanism and to nearly simultaneously mechanically engage the front-protruding cold swap mechanism.

19.  (Previously Presented) The sled of claim 15, further comprising an ejection mechanism that ejects the sled in response to the engaging of the front-protruding hot swap mechanism.

20.  (Original) The sled of claim 15, further comprising a drive drawer.




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

 /JERRY WU/ Primary Examiner, Art Unit 2841